Citation Nr: 0712399	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chondromalacia patella of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 20 percent for his service-connected right knee 
disability.  The veteran subsequently initiated and perfected 
an appeal of this determination.  In May 2006, he testified 
before the undersigned Acting Veterans Law Judge, seated at 
the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his chondromalacia 
patella of the right knee.  Subsequent to the most recent 
supplemental statement of the case, the veteran filed 
additional medical evidence not considered by the RO, the 
agency of original jurisdiction.  The Board notes that 
pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the agency of original 
jurisdiction, unless this procedural right is waived by the 
veteran or his representative.  As the veteran did not submit 
a waiver of agency of original jurisdiction consideration of 
this evidence, the claim must be remanded to the RO for 
initial consideration by them.  

Next, the Board notes that at his April 2006 personal 
hearing, the veteran stated his service-connected disability 
had worsened recently.  The veteran was last examined by VA 
in December 2003, 3 years ago.  While this examination is not 
too old on its face, the Board notes the examination findings 
appear to be incomplete.  For example, while range of motion 
testing was conducted in December 2003, the examiner failed 
to indicate if the veteran had additional limitation of 
motion or functional loss due to such factors as weakness, 
fatigability, incoordination, or pain on movement of the 
joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, this issue must be remanded for 
additional evidentiary development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for an orthopedic examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to his service-connected 
chondromalacia patella of the right knee.  
The examiner must review the claims folder 
before completing the examination report.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  In determining range 
of motion for the veteran's right knee, 
the examiner should also note any 
additional limitation of motion or 
functional loss due to weakness, 
fatigability, incoordination, or pain on 
movement of the knee joint.  Finally, the 
examiner should note whether any lateral 
instability or recurrent subluxation is 
present.  The medical basis for all 
opinions expressed should be given.  

2.  After the above has been completed, 
the RO must readjudicate the veteran's 
increased rating claim for his right knee 
disability, in light of all additional 
evidence added to the record since the 
most recent VA adjudication.  If the claim 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.  

By this action, the Board intimates no opinion regarding the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



